Citation Nr: 0603793	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-25 307A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral epidermophytosis.  

2.  Entitlement to service connection for hammertoes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from appeals of April 2003 and March 2004 rating 
decisions issued by the Boston, Massachusetts Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The April 
2003 rating decision denied an evaluation in excess of 10 
percent for bilateral epidermophytosis and the March 2004 
rating decision denied service connection for hammertoes.  

The veteran testified before a Hearing Officer at the RO in 
March 2005 and was afforded a videoconference hearing before 
the undersigned in December 2005.  Transcripts of both 
hearings are of record.  


FINDINGS OF FACT

1.  The service connected bilateral epidermophytosis is 
currently controlled by topical medication, and skin on the 
feet and legs is normal.  

2.  Hammertoes are not of service origin or related to any 
incident in service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 for the 
veteran's bilateral epidermophytosis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002 & 2005).  

2.  Hammertoes were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A March 2003 VCAA letter was sent to the veteran regarding 
his claim for an increased evaluation of his service 
connected epidermophytosis, however, this letter failed to 
specifically address what information and evidence was 
required to establish entitlement to a higher rating.  The RO 
sent the veteran a second VCAA letter regarding his increased 
rating claim in November 2004 which specifically informed the 
veteran of what information and evidence would be required to 
grant entitlement to a higher evaluation.  In addition, in 
January 2004 the RO sent the veteran a VCAA letter informing 
the veteran of what information and evidence was required to 
establish service connection for hammertoes.  

The January and November 2004 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
help the veteran get such things as medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

The March 2003 VCAA letter stated, "Send any treatment 
records pertinent to your claimed condition(s)."  The 
January 2004 VCAA letter instructed the veteran to, "Send us 
any medical reports you have," while the November 2004 VCAA 
letter read, "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If the evidence is in your possession, please send it to 
us."  Thus, the veteran was adequately advised to submit 
evidence in his possession pertinent to the claims on appeal.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  In the present case, 
some notice was given after the initial AOJ adjudication of 
the claim on appeal.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In that regard, VCAA notice was provided 
prior to the transfer of the case to the Board.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA outpatient treatment records and associated them with the 
claims file.  The veteran was also afforded VA examinations 
in March 2003 to evaluate his bilateral epidermophytosis, and 
in September 2003 to evaluate his hammertoes.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

Service medical records are silent in regard to hammertoes.  
The separation examination does indicate dermatophytosis of 
the feet since 1942.  The veteran was granted service 
connection for bilateral epidermophytosis of the feet with a 
10 percent evaluation in September 1946.  

VA outpatient treatment records from March 1970 to March 
1972, June 1974 to June 1975, February 1976 to June 1976, 
June 1995 to April 1998, and November 1997 to August 2003 and 
VA examinations to evaluate his service connected condition 
in December 1948, August 1976, August 1998, September 2001, 
and March 2003, are silent for findings of hammertoes.  

On VA examination in March 2003, the skin of the veteran's 
feet was normal at that time, with the left toenails and the 
right second, third, and fifth toenails thickened.  The skin 
on the veteran's legs was also normal.  The diagnosis was 
onychomycosis with history of tinea pedis, currently 
controlled by treatment, and stasis dermatitis, currently 
controlled by treatment.

A recent VA outpatient treatment report from March 2003 
indicates that the veteran was doing very well with control 
of both tinea pedis and stasis dermatitis.  The physician 
noted that the veteran's toenails were unchanged as they were 
not being treated.  The assessment was very good.  A 
September 2003 outpatient treatment note again indicated that 
stasis dermatitis was well controlled.  

In September 2003 the veteran underwent a VA examination to 
evaluate his hammertoes.  He reported that hammertoes had 
been caused by the shoes he wore in the military.  He added 
that he did not seek medical attention while in service and 
got properly fitting shoes after separation.  The veteran 
reported problems with his toenails since service and stated 
that he believed this was due to hammertoes.  

Examination revealed all toenails on the left and toenails 2, 
3, and 5 on the right to be thick, white, brittle, and 
mycotic, but non-tender to palpation.  All toes were 
contracted and semi-rigid with non-tender range of motion.  
The diagnosis was hammertoes, and onychomycosis.  The 
examiner indicated that he had reviewed the medical record 
and noted that there was no documentation to support that 
onychomycosis was caused by hammertoes formed during service, 
adding that if the veteran's shoes had been tight they might 
have irritated the end of his toes and caused a nail 
dystrophy or onychomycosis, however, he added that he could 
not confirm that his hammertoes were caused by poor fitting 
shoes.

In March 2005 the veteran testified before a Hearing Officer 
at the RO.  He again stated that he could not get the right 
shoes in service and that is when his toes started to bother 
him.  The veteran stated that he routinely saw a podiatrist 
to have his toenails cut, and a dermatologist for the skin 
condition on his feet, but that he was not receiving any 
treatment for hammertoes.

In December 2005 the veteran testified his epidermophytosis 
had not gotten any worse as he treated his feet with topical 
medication.  For clarification, the veteran's representative 
asked the veteran if he thought the epidermophytosis was 
worse since he was appealing the 10 percent evaluation, and 
the veteran responded that the condition was not worse, but 
it was "bad."

The veteran also testified that he did not have problems with 
hammertoes after service until after brain surgeries in 1997 
and 1998.  The veteran testified that after his surgeries he 
began to experience balance problems when walking, which he 
attributed to hammertoes.  The veteran reiterated that, 
despite the opinion of the VA examiner, he believed his 
hammertoes were related to service.  

III.  Legal Analysis

A.  Increased Evaluation for Bilateral Epidermophytosis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) (codified at 38 C.F.R. § 4.118 
(2005)).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  VA's General Counsel has held that when a new statute 
is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003 (2003); 69 Fed. 
Reg. 25179 (2004).

The veteran's bilateral epidermophytosis is currently rated 
as 10 percent disabling under Diagnostic Code 7806, rating 
dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

Under the old rating criteria, evidence of slight, if any, 
exfoliation, exudation, or itching caused by eczema (if on a 
nonexposed surface or small area) warrants a noncompensable 
evaluation.  Exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area warrants a 10 percent 
evaluation.  Constant exudation or itching, extensive 
lesions, or marked disfigurement warrants a 30 percent 
evaluation, while a 50 percent evaluation requires 
ulceration, extensive exfoliation, or crusting and systemic 
or nervous manifestations, or exceptional repugnance.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  


The revised rating criteria provide a 10 percent evaluation 
for dermatitis or eczema covering at least 5 percent, but 
less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or the need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12- month 
period.  A 30 percent rating requires evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected; or the need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation requires evidence of exposure to more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected; or the need for constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

The most recent VA examination and outpatient treatment 
reports indicate that the veteran's epidermophytosis is under 
control and skin on the feet and legs was normal.  The 
veteran himself testified in December 2005 that his condition 
had not gotten worse.  There is, thus, no evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement or that 20 to 40 percent of the exposed area is 
affected, and the only therapy used is topical medication.  
Thus, a higher evaluation under either the old or revised 
version of this Diagnostic Code is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002 & 2005).

The veteran's epidermophytosis may also be rated under 
Diagnostic Code 7813, as dermatophytosis, however, the old 
and new versions of this Diagnostic Code refer back to 
Diagnostic Code 7806 for specific rating criteria and the 
result would be the same.  38 C.F.R. § 4.118, Diagnostic Code 
7813 (2002 & 2005).  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran's bilateral epidermophytosis has not required any 
periods of hospitalization since service.  The veteran has 
also not indicated, nor does the record suggest, that this 
condition interferes with employment.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased evaluation of the bilateral epidermophytosis, 
the benefit-of-the-doubt doctrine does not apply and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2005).  

B.  Service Connection for Hammertoes

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The first element of a successful service connection claim is 
satisfied in this case as the September 2003 VA examination 
included a diagnosis of hammertoes.  Thus, there is medical 
evidence of a current disability.  

The service medical records are silent in regard to 
hammertoes and the veteran has testified that he did not seek 
medical treatment in service.  The veteran is competent, 
however, to report that he his shoes were ill fitting in 
service, and that he experienced symptoms.  Thus, there is 
evidence in support of the second element of a successful 
service connection claim.

There is, however, no competent evidence of a nexus, or link, 
between current hammertoes and service.  The only competent 
opinion as to a nexus was provided on the September 2003 VA 
examination.  That opinion was against the claim.

While the veteran has made the claim of a nexus, as a lay 
person he is a lay person, and not competent to express an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Also, weighing against a nexus is the fact that the record 
does not reflect complaints or treatment for hammertoes until 
over 50 years after service.  Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000).

Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral epidermophytosis is denied.  

Entitlement to service connection for hammertoes is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


